


Exhibit 10.30

 

PONIARD PHARMACEUTICALS, INC.
AMENDED AND RESTATED
KEY EMPLOYEE SEVERANCE AGREEMENT

 

This Amended and Restated Key Employee Severance Agreement (this “Agreement”),
dated as of February 24, 2009, is entered into by and between PONIARD
PHARMACEUTICALS, INC., a Washington corporation (as supplemented by Section 10
hereof, the “Company”), and Michael K. Jackson (the “Employee”) to reflect
amendments made in December, 2008.

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Employee, notwithstanding the
fact that the Employee does not have any form of traditional employment contract
or other assurance of job security.  The Board believes it is imperative to
diminish any distraction of the Employee arising from the personal uncertainty
and insecurity that arises in the absence of any assurance of job security by
providing the Employee with reasonable compensation and benefit arrangements in
the event of termination of the Employee’s employment by the Company under
certain defined circumstances.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

1.                                      Term

 

The initial term of this Agreement (the “Initial Term”) shall be for a period of
one (1) year from the date of this Agreement as first appearing above; provided,
however, that this Agreement shall automatically renew for successive additional
one (1) year periods (“Renewal Terms”) unless notice of nonrenewal is given by
either party to the other party at least nine (9) months prior to the end of the
Initial Term or any Renewal Term.  The “Term” of this Agreement shall be the
Initial Term plus all Renewal Terms and, if applicable, the duration of the
Employment Period.  At the end of the Term, this Agreement shall terminate
without further action by either the Company or the Employee.

 

2.                                      Employment at Will

 

The Employee and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Employee and the Company,
the employment of the Employee by the Company or any affiliated companies is “at
will” and may be terminated by either the Employee or the Company or its
affiliated companies at any time with or without cause, subject to the
termination payments prescribed herein.

 

3.                                      Attention and Effort

 

During any period of time that the Employee remains in the employ of the
Company, and excluding any periods of vacation and sick leave to which the
Employee is entitled, the Employee will devote all of the Employee’s productive
time, ability, attention and effort to the business and affairs of the Company
and the discharge of the responsibilities assigned to the

 

--------------------------------------------------------------------------------


 

Employee hereunder, and will seek to perform faithfully and efficiently such
responsibilities.  It shall not be a violation of this Agreement for the
Employee to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions, (c) manage personal investments, or (d) engage in activities
permitted by the policies of the Company or as specifically permitted by the
Company, so long as such activities do not significantly interfere with the
performance of the Employee’s responsibilities in accordance with this
Agreement.  It is expressly understood and agreed that to the extent any such
activities have been conducted by the Employee prior to the Term, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) during the Term shall not thereafter be deemed to interfere with
the performance of the Employee’s responsibilities to the Company.

 

4.                                      Termination

 

During the Term, employment of the Employee may be terminated as follows, but,
in any case, the nondisclosure provisions set forth in Section 7 hereof shall
survive the termination of this Agreement and the termination of the Employee’s
employment with the Company:

 

4.1           Termination by the Company or the Employee

 

At any time during the Term, the Company may terminate the employment of the
Employee with or without Cause (as defined below), and the Employee may
terminate the Employee’s employment for Good Reason (as defined below) or for
any reason, upon giving a Notice of Termination (as defined below).

 

4.2           Automatic Termination

 

This Agreement and the Employee’s employment during the Term shall terminate
automatically upon the death or Total Disability of the Employee.  The term
“Total Disability” as used herein shall mean the Employee’s inability (with such
accommodation as may be required by law and which places no undue burden on the
Company), as determined by a physician selected by the Company and acceptable to
the Employee, to perform the Employee’s essential duties for a period or periods
aggregating twelve (12) weeks in any three hundred sixty-five (365) day period
as a result of physical or mental illness, loss of legal capacity or any other
cause beyond the Employee’s control, unless the Employee is granted a leave of
absence by the Board.

 

4.3           Notice of Termination

 

Any termination by the Company or by the Employee during the Term shall be
communicated by a Notice of Termination to the other party given in accordance
with Section 9 hereof.  The term “Notice of Termination” shall mean a written
notice that (a) indicates the specific termination provision in this Agreement
relied upon and (b) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provision so indicated.  The failure by the
Employee or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Employee or the Company hereunder or preclude the
Employee or the Company from asserting such fact or circumstance in enforcing
the Employee’s or the Company’s rights hereunder.

 

2

--------------------------------------------------------------------------------


 

4.4           Date of Termination

 

“Date of Termination” means (a) if the Employee’s employment is terminated by
reason of death, the last day of the calendar month in which the Employee’s
death occurs, (b) if the Employee’s employment is terminated by reason of Total
Disability, immediately upon a determination by the Company of the Employee’s
Total Disability, and (c) in all other cases, ten (10) days after the date of
personal delivery or mailing of the Notice of Termination.  The Employee’s
employment and performance of services will continue during such ten (10) day
period; provided, however, that the Company may, upon notice to the Employee and
without reducing the Employee’s compensation during such period, excuse the
Employee from any or all of the Employee’s duties during such period. 
Notwithstanding anything contained in this Agreement to the contrary, the date
on which a “separation from service” (“Separation from Service”) pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), occurs shall be the “Date of Termination” or termination of
employment for purposes of determining the timing of payments under this
Agreement to the extent necessary to have such payments and benefits under this
Agreement be exempt from the requirements of Code Section 409A or comply with
the requirements of Code Section 409A.

 

5.                                      Termination Payments

 

In the event of termination of the Employee’s employment during the Term, all
compensation and benefits shall terminate, except as specifically provided in
this Section 5.

 

5.1           Termination by the Company Other Than for Cause or by the Employee
for Good Reason

 

If during the Term the Company terminates the Employee’s employment other than
for Cause or the Employee terminates the Employee’s employment for Good Reason,
the Employee shall be entitled to:

 

(a)           receive payment of the following accrued obligations (the “Accrued
Obligations”):

 

(i)            the Employee’s then current annual base salary through the Date
of Termination to the extent not theretofore paid;

 

(ii)           any compensation previously deferred by the Employee (together
with accrued interest or earnings thereon, if any); and

 

(iii)          any accrued vacation pay that would be payable under the
Company’s standard policy, in each case to the extent not theretofore paid;

 

(b)           have the Company pay for six (6) months after the Date of
Termination or until the Employee qualifies for comparable medical and dental
insurance benefits from another employer, whichever occurs first, the Employee’s
premiums for health insurance benefit continuation for the Employee and the
Employee’s family members, if applicable, that the Company provides to the
Employee under the provisions of the federal Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), to

 

3

--------------------------------------------------------------------------------


 

the extent that the Company would have paid such premiums had the Employee
remained employed by the Company (such continued payment is hereinafter referred
to as “COBRA Continuation”); and

 

(c)           an amount as severance pay equal to fifty percent (50%) of the
Employee’s then current annual base salary for the fiscal year in which the Date
of Termination occurs, subject to payment as set forth in Sections 5.5 and 5.9
hereof.

 

5.2           Termination for Cause or Other Than for Good Reason

 

If during the Term the Employee’s employment shall be terminated by the Company
for Cause or by the Employee for other than Good Reason, this Agreement shall
terminate without further obligation on the part of the Company to the Employee,
other than the Company’s obligation to pay the Employee the Accrued Obligations
to the extent theretofore unpaid.

 

5.3           Expiration of Term

 

In the event the Employee’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Employee.

 

5.4           Termination Because of Death or Total Disability

 

If during the Term the Employee’s employment is terminated by reason of the
Employee’s death or Total Disability, this Agreement shall terminate
automatically without further obligation on the part of the Company to the
Employee or the Employee’s legal representatives under this Agreement, other
than the Company’s obligation to pay the Employee the Accrued Obligations (which
shall be paid to the Employee’s estate or beneficiary, as applicable in the case
of the Employee’s death) and to provide COBRA Continuation.

 

5.5           Payment Schedule

 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 5, other than deferred compensation pursuant to
Section 5.1(a)(ii) hereof, shall be made to the Employee within ten (10) working
days of the Date of Termination.  Deferred compensation pursuant to
Section 5.1(a)(ii) hereof shall be payable pursuant to the terms of the deferred
compensation program.  Any severance payments payable to the Employee pursuant
to Section 5.1(c) hereof shall be made to the Employee in the form of salary
continuation, payable at normal payroll intervals during the six (6) month
period following the Date of Termination.  Notwithstanding the preceding
provisions of this Section 5.5, if any payment or benefit pursuant to this
Agreement constitutes a “deferral of compensation” subject to Code Section 409A
(after taking into account, to the maximum extent possible, any applicable
exemptions) (a “409A Payment”) treated as payable to a Specified Employee (as
defined in Section 19.1 hereof) upon Separation from Service, the provisions of
Section 19.1 hereof shall apply.  Section 5.8 hereof must be satisfied to
receive payments and benefits under this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.6           Cause

 

For purposes of this Agreement, “Cause” means cause given by the Employee to the
Company and shall include, without limitation, the occurrence of one (1) or more
of the following events:

 

(a)           a clear refusal to carry out any material lawful duties of the
Employee or any directions of the Board or senior management of the Company
reasonably consistent with those duties;

 

(b)           persistent failure to carry out any lawful duties of the Employee
or any directions of the Board or senior management reasonably consistent with
those duties; provided, however, that the Employee has been given reasonable
notice and opportunity to correct any such failure;

 

(c)           violation by the Employee of a state or federal criminal law
involving the commission of a crime against the Company or any other criminal
act involving moral turpitude;

 

(d)           current abuse by the Employee of alcohol or controlled substances;
deception, fraud, misrepresentation or dishonesty by the Employee; or any
incident materially compromising the Employee’s reputation or ability to
represent the Company with investors, customers or the public; or

 

(e)           any other material violation of any provision of this Agreement by
the Employee, subject to the notice and opportunity-to-cure requirements of
Section 8 hereof.

 

5.7           Good Reason

 

For purposes of this Agreement, “Good Reason” means:

 

(a)           material reduction of the Employee’s annual base salary to a level
below the level in effect on the date of this Agreement, regardless of any
change in the Employee’s duties or responsibilities;

 

(b)           the assignment to the Employee of any duties materially
inconsistent with the Employee’s position, authority, duties or responsibilities
or any other action by the Company that results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated and inadvertent action not taken in bad faith and that is remedied by
the Company promptly after receipt of notice thereof given by the Employee;

 

(c)           the Company’s requiring the Employee to be based at any office or
location more than fifty (50) miles from the city in which the Employee is
currently employed by the Company, i.e., San Francisco, California or Seattle,
Washington;

 

(d)           any failure by the Company to comply with and satisfy Section 10
hereof; provided, however, that the Company’s successor has received at least
ten (10) days’ prior

 

5

--------------------------------------------------------------------------------


 

written notice from the Company or the Employee of the requirements of
Section 10 hereof; or

 

(e)           any other material violation of any provision of this Agreement by
the Company;

 

provided, however, that the Employee has notified the Company of such salary
reduction, assignment, failure, situation or violation within ninety (90) days
of its occurrence and there has been compliance with the notice and
opportunity-to-cure requirements of Section 8 hereof.

 

5.8           General Release of Claims

 

As a condition to receiving the payments and benefits under this Section 5 other
than Accrued Obligations set forth in Sections 5.1(a)(i) and 5.1(a)(iv) hereof,
the Employee shall execute (and not later revoke) a general release and waiver
of all claims against the Company, which release and waiver shall be in a form
satisfactory to the Company, in its sole discretion, and delivered to the
Company no later than the seventh day of the third month of the fiscal year
following the year in which the Date of Termination occurs.  By way of example
and not limitation, the general release and waiver of claims will include any
claims for wages, bonuses, employment benefits, or damages of any kind
whatsoever, arising out of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, any theory of wrongful
discharge, any legal restriction on the Company’s right to terminate employment,
or any federal, state or other governmental statute or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Washington Law Against Discrimination, or any
other legal limitation on the employment relationship.  To the extent any
payment or benefit is a 409A Payment, the provisions of Section 19.3 hereof
shall apply.

 

5.9           Dispute Regarding Existence of Good Reason for Termination

 

In the event the Company disputes whether Good Reason existed for the Employee
to terminate the Employee’s employment for Good Reason, the Company shall pay
salary continuation as provided in Section 5.5 until the earliest of
(a) settlement by the parties, (b) determination by arbitration in accordance
with Section 14 hereof that Good Reason did not exist, and (c) completion of the
payments required by Section 5.5 and Section 5.1(c) hereof.  If, pursuant to
Section 14 hereof, an arbitrator determines that Good Reason did not exist, the
arbitrator shall also decide whether the Employee had a reasonable, good-faith
basis for claiming that there was Good Reason to terminate.  If the arbitrator
determines that there was not such a basis, the Employee shall be obligated to
repay promptly to the Company the salary continuation payments; if the
arbitrator determines that there was such a basis, the Employee shall not be
obligated to repay the salary continuation.

 

6.                                      Representations, Warranties and Other
Conditions

 

In order to induce the Company to enter into this Agreement, the Employee
represents and warrants to the Company as follows:

 

6

--------------------------------------------------------------------------------

 

6.1           Health

 

The Employee is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent the Employee from fulfilling the
Employee’s obligations hereunder.  The Employee agrees, if the Company requests,
to submit to reasonable periodic medical examinations by a physician or
physicians designated by, paid for and arranged by the Company.  The Employee
agrees that each examination’s medical report shall be provided to the Company.

 

6.2           No Violation of Other Agreements

 

The Employee represents that neither the execution nor the performance of this
Agreement by the Employee will violate or conflict in any way with any other
agreements or obligations by which the Employee may be bound.

 

7.                                      Nondisclosure; Return of Materials

 

7.1           Nondisclosure

 

Except as required by the Employee’s employment with the Company, the Employee
will not, at any time during the term of employment by the Company, or at any
time thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information of the Company without the prior written
consent of the Company.  The Employee understands that the Company will be
relying on this Agreement in continuing the Employee’s employment, paying the
Employee’s compensation, granting the Employee any promotions or raises, or
entrusting the Employee with any information that helps the Company compete with
others.

 

7.2           Return of Materials

 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Employee at any time while employed by the Company, or
in the Employee’s possession, including any and all copies thereof, shall be the
property of the Company and shall be held by the Employee in trust and solely
for the benefit of the Company, and shall be delivered to the Company by the
Employee upon termination of employment or at any other time upon request by the
Company.

 

8.                                      Notice and Cure of Breach

 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 5.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.

 

7

--------------------------------------------------------------------------------


 

9.                                      Form of Notice

 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

If to the Employee:

Michael K. Jackson
11719 NE 105th Lane
Kirkland, WA 98033-5039

 

 

If to the Company:

Poniard Pharmaceuticals, Inc.
300 Elliott Avenue West, Suite 500
Seattle, WA 98119
Attn: Chief Executive Officer

 

 

With a copy to:

Perkins Coie LLP
1201 Third Avenue, Suite 4800
Seattle, WA 98101-3099
Attn: James R. Lisbakken

 

Except as set forth in Section 4.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 

10.                               Assignment

 

This Agreement is personal to the Employee and shall not be assignable by the
Employee.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean Poniard
Pharmaceuticals, Inc. and any affiliated company or successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
contract, operation of law or otherwise; and as long as such successor assumes
and agrees to perform this Agreement, the termination of the Employee’s
employment by one such entity and the immediate hiring and continuation of the
Employee’s employment by the succeeding entity shall not be deemed to constitute
a termination or trigger any severance obligation under this Agreement.  All the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

11.                               Waivers

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with

 

8

--------------------------------------------------------------------------------


 

respect thereto, shall constitute a waiver thereof.  The express waiver by a
party hereto of any right, title, interest or remedy in a particular instance or
circumstance shall not constitute a waiver thereof in any other instance or
circumstance.  All rights and remedies shall be cumulative and not exclusive of
any other rights or remedies.

 

12.                               Amendments in Writing

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Employee, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Employee.

 

13.                               Applicable Law

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

 

14.                               Arbitration; Attorneys’ Fees

 

Except in connection with enforcing Section 7 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration.  The arbitration proceeding
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”) then in effect, conducted by
one (1) arbitrator either mutually agreed upon or selected in accordance with
the AAA Rules.  The arbitration shall be conducted in King County, Washington,
under the jurisdiction of the Seattle office of the American Arbitration
Association.  The arbitrator shall have authority only to interpret and apply
the provisions of this Agreement, and shall have no authority to add to,
subtract from or otherwise modify the terms of this Agreement.  Any demand for
arbitration must be made within sixty (60) days of the event(s) giving rise to
the claim that this Agreement has been breached.  The arbitrator’s decision
shall be final and binding, and each party agrees to be bound by the
arbitrator’s award, subject only to an appeal therefrom in accordance with the
laws of the State of Washington.  Either party may obtain judgment upon the
arbitrator’s award in the Superior Court of King County, Washington.

 

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.  To the extent necessary to
prevent the Employee from being subject to any additional tax pursuant to Code
Section 409A(a)(1)(B), any amounts payable to the Employee pursuant to this
paragraph shall be paid in no event later than the year following the year
during which such costs and fees were incurred.

 

9

--------------------------------------------------------------------------------


 

15.                               Severability

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

16.                               Excess Parachute Payments

 

If any portion of the payments or benefits under this Agreement or any other
agreement or benefit plan of the Company (including stock options) would be
characterized as an “excess parachute payment” to the Employee under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
Employee shall be paid any excise tax that the Employee owes under Code
Section 4999 as a result of such characterization, such excise tax to be paid to
the Employee at least ten (10) days prior to the date that the Employee is
obligated to make the excise tax payment.  The determination of whether and to
what extent any payments or benefits would be “excess parachute payments” and
the date by which any excise tax shall be due shall be determined in writing by
recognized tax counsel selected by the Company and reasonably acceptable to the
Employee.  Without limitation on the foregoing, the payments made pursuant to
this Section 16 shall be made no later than the end of the year following the
year in which the Employee remits such excise tax to the Internal Revenue
Service.

 

17.                               Entire Agreement

 

This Agreement supersedes and replaces the Amended and Restated Key Employee
Severance Agreement, dated as of June 30, 2008, between the parties and
constitutes the entire agreement between the Company and the Employee with
respect to the subject matter hereof, and all prior or contemporaneous oral or
written communications, understandings or agreements between the Company and the
Employee with respect to such subject matter are hereby superseded and nullified
in their entireties, except that the Proprietary Information and Invention
Agreement between the Employee and the Company shall continue in full force and
effect to the extent not superseded by Section 7 hereof.

 

18.                               Withholding

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

19.                               409A Interpretation Provision

 

The parties intend that this Agreement and the payments and benefits provided
hereunder be exempt from the requirements of Code Section 409A to the maximum
extent possible,

 

10

--------------------------------------------------------------------------------


 

whether pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-l(b)(9)(iii), or otherwise.  To
the extent Code Section 409A is applicable to this Agreement, the parties intend
that this Agreement comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A.  Notwithstanding anything herein
to the contrary, this Agreement is intended to be interpreted and operated to
the fullest extent possible so that the payments and benefits under this
Agreement either shall be exempt from the requirements of Code Section 409A or
shall comply with the requirements of such provision; provided, however, that
notwithstanding anything to the contrary in this Agreement in no event shall the
Company be liable to the Employee for or with respect to any taxes, penalties or
interest that may be imposed upon the Employee pursuant to Code Section 409A.

 

19.1         Payments to Specified Employees

 

To the extent that any payment or benefit pursuant to this Agreement constitutes
a 409A Payment treated as payable upon Separation from Service, then, if on the
date of the Employee’s Separation from Service, the Employee is a Specified
Employee, then to the extent required for the Employee not to incur additional
taxes pursuant to Code Section 409A, no such 409A Payment shall be made to the
Employee earlier than the earlier of (a) six (6) months after the Employee’s
Separation from Service or (b) the date of the Employee’s death.  Should this
Section 19 result in the delay of benefits, any such benefit shall be made
available to the Employee by the Company during such delay period at the
Employee’s expense.  Should this Section 19.1 result in a delay of payments or
benefits to the Employee, on the first day any such payments or benefits may be
made without incurring additional tax pursuant to Code Section 409A (“409A
Payment Date”), the Company shall make such payments and provide such benefits
as provided for in this Agreement, provided that any amounts that would have
been payable earlier but for the application of this Section 19.1 as well as
reimbursement of the amount the Employee paid for benefits pursuant to the
preceding sentence, shall be paid in a lump sum on the 409A Payment Date.  For
purposes of this Section 19.1, the term “Specified Employee” shall have the
meaning set forth in Code Section 409A, as determined in accordance with the
methodology established by the Company.

 

19.2         Reimbursements

 

For purposes of complying with Code Section 409A and without extending the
payment timing otherwise provided in this Agreement, taxable reimbursements
under this Agreement, subject to the following sentence and to the extent
required to comply with Code Section 409A, will be made no later than the end of
the calendar year following the calendar year the expense was incurred.  To the
extent required to comply with Code Section 409A, any taxable reimbursements and
any in-kind benefit under this Agreement will be subject to the following: 
(a) payment of such reimbursements or in-kind benefits during one (1) calendar
year will not affect the amount of such reimbursements or in-kind benefits
provided during any other calendar year (other than for medical reimbursement
arrangements as excepted under Treasury Regulation
Section 1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a
limit on the amount of expenses that may be reimbursed under such arrangement
over some or all of the period the arrangement remains in effect); (b) such
right to reimbursements or in-kind benefits is not subject to liquidation or
exchange for another form of compensation to the Employee; and (c) the

 

11

--------------------------------------------------------------------------------


 

right to reimbursements under this Agreement will be in effect for the lesser of
the time specified in this Agreement or ten (10) years plus the lifetime of the
Employee.  Any taxable reimbursements or in-kind benefits shall be treated as
not subject to Code Section 409A to the maximum extent provided by Treasury
Regulation Section 1.409A-1(b)(9)(v) or otherwise under Code Section 409A.

 

19.3         Release

 

Subject to Section 19.1 hereof, (a) to the extent that the Employee is required
to execute and deliver a release to receive a 409A Payment and (b) this
Agreement provides for such 409A Payment to be provided prior to the 55th day
following the Employee’s Separation from Service, such 409A Payment will be
provided upon the 55th day following the Employee’s Separation from Service,
provided that the release in the form acceptable to the Company, in its sole
discretion, has been executed, delivered and effective prior to such time.  To
the extent there is a delay in providing a 409A Payment because of the
provisions of this Section 19.3, interest for the delay and the opportunity for
the Employee to pay for benefits in the interim with subsequent reimbursement
from the Company shall be provided in a manner consistent with that set forth in
Section 19.1 hereof.  If a release is required for a 409A Payment and such
release is not executed, delivered and effective by the 55th day following the
Employee’s Separation from Service, such 409A Payment shall not be provided to
the Employee to the extent that providing such 409A Payment would cause such
409A Payment to fail to comply with Code Section 409A.

 

19.4         No Acceleration; Separate Payments

 

No 409A Payment payable under this Agreement shall be subject to acceleration or
to any change in the specified time or method of payment, except as otherwise
provided under this Agreement and consistent with Code Section 409A.  If under
this Agreement, a 409A Payment is to be paid in two (2) or more installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment.

 

20.                               Counterparts

 

This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Anna Lewak Wight

 

 

Name: Anna Lewak Wight

 

 

Its: Vice President, Legal

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

By:

/s/ Michael K. Jackson

 

 

Name: Michael K. Jackson

 

13

--------------------------------------------------------------------------------
